      Case 1:20-cv-00485-DAD-JLT Document 6 Filed 06/10/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID GARCIA,                                        Case No. 1:20-CV-00485 DAD JLT
12                            Plaintiff,                  ORDER TO ATTORNEYS
                                                          ABRAHAIAM AND NORDANYAN TO
13                   v.                                   SHOW CAUSE WHY SANCTIONS
                                                          SHOULD NOT BE IMPOSED FOR
14   LONGS DRUG STORES CALIFORNIA,                        THEIR FAILURE TO OBTAIN
     LLC,                                                 MEMBERSHIP IN THIS COURT
15
                              Defendants.
16

17           Local Rule 180(b) restricts practice in this Court to its members. Despite this, David
18   Abrahamian and Minas Nordanyan are representing the plaintiff in this action. On April 6, 2020,
19   the Clerk of the Court notified these attorneys of the need to seek membership and supplied an
20   application (Doc. 4), but they have failed to take any action. Thus, the Court ORDERS:
21           1.      Within 10 days, David Abrahamian and Minas Nordanyan SHALL show cause
22   why sanction should not be imposed for their failure to comply with the Local Rules and for their
23   practice in this Court without first obtaining membership. Alternatively, they may seek

24   membership within 10 days. Other than responding to this order, they SHALL NOT practice

25   further in this Court.

26
     IT IS SO ORDERED.
27

28
         Dated:     June 10, 2020                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
                          Case 1:20-cv-00485-DAD-JLT Document 6 Filed 06/10/20 Page 2 of 3

                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                            [PROPOSED] ORDER GRANTING JOINT
 ATTORNEYS AT LAW
   LOS ANGELES
                         DB2/ 33522694.1                       2       STIPULATION TO DISMISS DEFENDANT
                                                                         ADVANCE/NEWHOUSE PARTNERSHIP
     Case 1:20-cv-00485-DAD-JLT Document 6 Filed 06/10/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   [PROPOSED] ORDER GRANTING JOINT
                                          1       STIPULATION TO DISMISS DEFENDANT
                                                    ADVANCE/NEWHOUSE PARTNERSHIP
